United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 15-3477
                     ___________________________

                                 Ted Hamilton

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

                               James Singleton

                    lllllllllllllllllllll Defendant - Appellee

              Joan McClean; Johnny Godbolt; Stephen Glover

                         lllllllllllllllllllll Defendants
                                 ____________

                  Appeal from United States District Court
              for the Western District of Arkansas - Texarkana
                              ____________

                          Submitted: April 13, 2017
                            Filed: April 18, 2017
                                [Unpublished]
                               ____________

Before SHEPHERD, MURPHY, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
      In this 42 U.S.C. § 1983 action, Ted Hamilton--a former pretrial detainee at the
Hempstead County Detention Center (HCDC)--claimed, inter alia, that Hempstead
County Sheriff James Singleton was deliberately indifferent to his serious medical
needs by releasing him from HCDC with a leg monitor one day prior to a scheduled
surgery (release claim), and that Singleton was deliberately indifferent to his serious
medical needs by refusing to pay for his surgery after his release (refusal-to-pay
claim). The district court1 adversely decided the refusal-to-pay claim in a decision
addressing cross-motions for summary judgment, and the release claim was adversely
decided by a jury. On appeal, Hamilton raises both of these claims, but his arguments
address only the adverse summary judgment decision.

        After careful review of the record and the parties’ arguments on appeal, we first
decline to review the disposition of the release claim. See Eaddy v. Yancey, 317 F.3d
914 (8th Cir. 2003) (declining to review denial of motion for partial summary after
full trial on merits). With regard to the refusal-to-pay claim, we conclude that Sheriff
Singleton was entitled to qualified immunity as a matter of law, because the claim
was not based upon a constitutional right that was clearly established at the time of
the alleged misconduct. See Beaulieu v. Ludeman, 690 F.3d 1017, 1024 (8th Cir.
2012) (grant of summary judgment is reviewed de novo); Sisney v. Reisch, 674 F.3d
839, 844 (8th Cir. 2012) (two-prong qualified immunity inquiry examines (1) if
alleged facts make out violation of constitutional right, and (2) if constitutional right
violated was clearly established at time of defendant’s alleged misconduct); see also
Spirtas Co. v. Nautilus Ins. Co., 715 F.3d 667, 670-71 (8th Cir. 2013) (this court can
affirm on any basis supported by record). The judgment is affirmed.
                         ______________________________




      1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-